UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6349


ROBERT JAMES MILLER, JR.,

                Petitioner – Appellant,

          v.

WARDEN, Broad River Correctional Institution,

                Respondent – Appellee,

          and

BRIAN STIRLING,    Director    South   Carolina   Department   of
Corrections,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:14-cv-00483-RBH)


Submitted:   July 28, 2015                  Decided:   August 12, 2015


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert James Miller, Jr., Appellant Pro Se.      James Anthony
Mabry, Assistant Attorney General, Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Robert    James    Miller,       Jr.,      seeks    to      appeal     the    district

court’s    order    accepting     the        recommendation           of    the    magistrate

judge    and     dismissing   his       28     U.S.C.     §     2254       (2012)    petition

without prejudice.         The order is not appealable unless a circuit

justice   or     judge   issues     a    certificate          of    appealability.          28

U.S.C. § 2253(c)(1)(A) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.     Cockrell,        537    U.S.       322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Miller has not made the requisite showing.                         Accordingly, we deny

Miller’s motion for a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                              3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     4